Title: To Benjamin Franklin from William Alexander, 29 March 1777
From: Alexander, William
To: Franklin, Benjamin


Dear Sir
Dijon, 29 March 1777
I leave no letter from you unanswerd, but wait your orders about what is to be done with the tobacco Contract which Lyes still here. There is a story current here that the British Ministry have applied to have a Mr. Dean deliverd up on a pretext that He was Concernd in Burning Portsmouth, which Calls to a mind a story that happend a good many years since. A Person I think his name was Rice had forged a Power of attorney by which he transferd Some stock belonging to a Lady at the Bank of England. He Escaped to French Flanders and the British Minister applied to have Him deliverd up as Guilty of a public Crime. The Duke de Choiseuil Then French Minister, askd the Ambassador whether If Such a Crime had been Committed in France, England woud deliver the Culprit. He was answerd fairly by the Ambassador, that He coud not by the Laws of England, upon which he was told that for this time the Request Shoud be Complied with, but that in future it never shoud, as England was only to Expect in such Cases, what she woud do to other powers. This anecdote may be depended on and may perhaps serve the French Court for an answer, in case They do not Chuse to Comply with the request, nor to give a bolder one. The Girls and my best wishes attend you and your Grand son. I am with the most sincere attachment Dear Sir Your most obedient humble Servant
Will Alexander

Had it been practicable to get a French subject from England D’eon certainly woud have been applied for.
There was a scots Man of the Name I think of Gordon tried and Convicted in France for some Public crime of this nature and the evidence came home to Mr. Walpole then Chargés d’affaires.

 
Addressed: A Monsieur / Monsieur Franklin / a L’hotel d’Hambourg / Rue Jacob / a Paris
Notation: Willyander 29. March 1777.
